Title: To Thomas Jefferson from Robert Ware Peacock, 20 October 1803
From: Peacock, Robert Ware
To: Jefferson, Thomas


          
            Sir,
            City of Washington October 20. 1803.
          
          It seems to be a defect in the present system of public Education, that a proper course of Studies is not provided for Gentlemen designed to fill the principal stations of active Life, distinct from those of the Learned professions. 
          The objects of human attention are multiplied; the connexion of the United States much extended; a reflection upon our present advantages, and the steps by which we have arrived to the degree of happiness we now enjoy, has shewn the true sources of them; and so thoroughly convinced are the people of the United States to a sense of their true interests, that they are convinced the same inattention which formerly prevailed is no longer safe—and that without a continuation of the superior degrees of wisdom and vigour in our political measures, which have marked the course of the present administration, their happiness will be destroyed. 
          In this posture of affairs, more lights and superior industry, are requisite to all persons who have any influence in schemes of public and national advantage, and consequently a different and a better furniture of mind is requisite to be brought into the business of Life. 
          This produces a call for the examination of the State of Education in this Country—And it will readily be admitted that an Education in our own, is preferable to an Education in a foreign Country. For passing by the advantages to the Community which result from the early attachment of Youth to the Laws and Constitution of their Country, I will only remark, that Young men who have trodden the pathes of Science together, or have joined in the same sports, generally feel through Life, such ties to each other as add greatly to the obligations of mutual benevolence. 
          Therefore it becomes the duty of every one to render their aid to the establishment of such plans as will contribute to the desired end—Warmed by a zeal to be useful, I am prompted to undertake the task—and submit the inclosed plan to the Lovers of Literature and Science, for their patronage and support, in this its infantine state—
          I shall endeavour to make such observations as will lead those who attend the Lectures to the perfect understanding the means of promoting national prosperity and independence—Knowing the consequence, in a Republic, of the youth being taught to think justly upon the great subjects of Liberty and government. 
          I hope I shall be pardoned the Liberty I take in soliciting your sanction to the inclosed—For I am well convinced, that no reasonable proposal for the honor, or the advantage of the United States however foreign to your more immediate office, was ever neglected by you. 
          I remain, with due respect, yr. obed. Sev
          
            
              Robert Ware Peacock
            
          
        